Citation Nr: 1603090	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2013, a statement of the case was issued in December 2013, and a substantive appeal was received in January 2014.

The Veteran testified at a Board hearing in November 2015; the transcript is of record.

The issue of entitlement to service connection for anxiety has been raised by the record in a November 2015 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, in pertinent part, has suffered blindness in both eyes, with 5/200 visual acuity or less; blindness in both eyes having only light perception, or has suffered blindness in both eyes; or blindness without light perception in both eyes.  38 U.S.C.A. § 1114(l, m, n) (West 2002).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015).

Service connection is in effect for glaucoma, left eye and diabetes mellitus, type II with severe non-proliferative retinopathy and moderate retinopathy, right eye, rated 90 percent disabling.  

In October 2011, the Veteran underwent a VA examination wherein the examiner diagnosed traumatic glaucoma OS and diabetes, type 2 with severe non-proliferative retinopathy.  The examiner noted that vision was 20/30 in 2009, and has recently been recorded as hand motion or 20/400.  The Veteran's left eye visions was noted to be limited to no more than light perception.  In the left eye, he is unable to recognize test letters at 1 foot or closer and is unable to perceive objects, hands movements, or count fingers at 3 feet.  He has 20/200 visual acuity in the right eye.  

Examinations for Housebound Status or Permanent Need for Regular Need for Aid and Attendance conducted in November 2011, February 2015 and December 2015 reflect that he is able to feed himself; needs assistance to prepare his own meals; needs assistance in bathing or hygiene needs; and requires medication management.  He is considered legally blind due to glaucoma.  

The Veteran should be afforded a VA examination to assess the severity of his service-connected disability and an Aid and Attendance examination to specifically assess his need for SMC due to aid and attendance.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to assess the severity of his service-connected condition and to assess his need for aid and attendance.  The virtual folders should be made available to and reviewed by the examiner in connection with the examination.  

All appropriate diagnostic testing should be performed to determine impairment of visual acuity and visual fields of both eyes.  

The examiner is requested to provide an evaluation of the Veteran's disability on his capability for self-care in his home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

The examiner should opine as to whether due to his service-connected disability - glaucoma, left eye and diabetes mellitus, type II with severe non-proliferative retinopathy and moderate retinopathy, right eye - the Veteran is so helpless as to be in need of regular aid and attendance.

The examiner should determine whether the service-connected disability results in:

a) blindness in both eyes, with 5/200 visual acuity or less;

b) blindness in both eyes having only light perception, or has suffered blindness in both eyes;

c) blindness without light perception in both eyes.  

The examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

2.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to SMC due to need for aid and attendance.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






